Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.

2.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

3.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




4.) Response to Arguments
Applicant's arguments filed 02/04/21 have been fully considered. On Page 5 of the Remarks, the Applicant asserts that claims 1 and 8 have been amended to further clarify “a first pupil”. However, the amendments for claims 1 and 8 filed on 02/04/21 mention redundant amendments that were already entered via an Examiner’s Amendment in the Notice of Allowance mailed on 11/06/2020. As a result, there is no need to underline “included in a face” in claims 1 and 8. Furthermore, instead of mentioning that claims 1 and 8 are currently amended, it is recommended that they be changed to (Previously Presented). The changes are made via an Examiner’s Amendment to indicate that claims 1 and 8 were previously presented. 

5.) EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tsuehhua Jessie Wang (Reg. No.: 64,207) on 2/17/2021.

The application has been amended as follows:

(Previously Presented). An image capturing apparatus comprising at least one processor configured to perform operation of: 
a first detection unit configured to detect a first area based on an image signal output from an image sensor; 
a second detection unit configured to detect a second area corresponding to a first pupil included in a face, the second area being included in the first area; 
a designation unit configured to designate the second area detected by the second detection unit; and 
a control unit configured to control driving of a focus lens based on an image signal corresponding to the second area, 
wherein the designation unit cancels designation of the second area in a case where the first area becomes no longer detected by the first detection unit.

8 (Previously Presented). A control method for an imaging apparatus, the control method comprising: 
detecting a first area based on an image signal output from an image sensor; 
detecting a second area corresponding to a first pupil included in a face, the second area being - 22 -10201292US01 included in the first area; 
designating the detected second area; and 
controlling driving of a focus lens based on an image signal corresponding to the second area, 
wherein designation of the second area is canceled in a case where the first area becomes no longer detected.

6.) Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image capturing apparatus comprising at least one processor configured to perform operation of: 
a second detection unit configured to detect a second area corresponding to a first pupil included in a face, the second area being included in the first area; 
a control unit configured to control driving of a focus lens based on an image signal corresponding to the second area, 
wherein the designation unit cancels designation of the second area in a case where the first area becomes no longer detected by the first detection unit.”

Dependent Claims 2-7 and 9-11 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 8, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A control method for an imaging apparatus, the control method comprising: 
detecting a second area corresponding to a first pupil included in a face, the second area being - 22 -10201292US01included in the first area; 
controlling driving of a focus lens based on an image signal corresponding to the second area, 
wherein designation of the second area is canceled in a case where the first area becomes no longer detected.”

The following are the closest prior-art of record:

Steinberg et al. (US Pub No.: 2007/0201724A1) disclose an unsatisfactory scene that is disqualified as an image acquisition control for a camera. An image is acquired. One or more eye regions are determined. The eye regions are analyzed to determine whether they are blinking, and if so, then the scene is disqualified as a candidate for a processed, permanent image while the eye is completing the blinking. 

Terashima (US Pub No.: 2008/0074529A1) discloses an imaging apparatus The imaging apparatus includes: a face detecting part configured to detect a face area from an input image in the imaging apparatus; a measurement frame setting part configured to set a measurement frame corresponding to a face area that includes a face area and a measurement frame corresponding to a body area that includes a body area based on the face area detected in the face detecting part; and a focus control part configured to apply each of the plurality of the measurement frames set by the measurement frame setting part to detect in-focus positions corresponding to the individual measurement 

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 


Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697